Citation Nr: 1532398	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disability, to include bronchial asthma and chronic obstructive pulmonary disease (COPD).

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran's appeal was previously remanded in January 2012 and September 2014.

In November 2011, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record is not clear and unmistakable that the Veteran entered service with a respiratory disability, to include bronchial asthma and COPD; bronchial asthma and bronchitis, was diagnosed in service and continues to be present.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include bronchial asthma and COPD have been met.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Presumption of Soundness

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood i.e. it is undebatable."  Quirin v. Shinseki,  22 Vet App 390, 396 (2009).  The standard of clear and unmistakable evidence is an onerous standard.  Laposky v. Brown, 4 Vet App 331, 334 (1993).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition. 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service incurrence.

VA entrance exams are silent to bronchial asthma or bronchitis and therefore do not note a pre-existing injury.  Accordingly, the presumption of soundness attaches in this case.

The evidence which shows that the Veteran had a pre-existing injury of bronchial asthma or bronchitis includes an October 1967 medical notation which shows that the Veteran had a history of asthma for a year and half, and a September 1967 medical notation that the Veteran had difficulty breathing for two years.  A November 1967 medical Board Proceeding determined that the Veteran's bronchial asthma was not caused from service, and that his condition existed prior to active duty.  The Veteran in June 2007, when filing his claim, stated that prior to his military service he was treated for asthma twice, but that he was never prescribed any inhalers, nor was he ever hospitalized prior to service.  The Veteran stated that he grew up being very physically active.  A July 2008 VA examiner opined that the Veteran more likely than not had asthma prior to entering service.  A May 2012 VA examiner stated that the Veteran's bronchial asthma clearly and unmistakably existed prior to service, but then included in the discussion that the examiner "cannot state that [she] is 'absolutely certain' that the [Veteran's] condition existed prior to his entrance into service."  

The evidence which refutes the finding that the Veteran's bronchial asthma existed prior to service can be found in the Veteran's hearing testimony, and the February 2015 VA examination.  At the Veteran's November 2011 hearing, the Veteran denied having respiratory problems prior to service, and stated he had not been treated for any respiratory conditions prior to service.  The February 2015 VA examiner who offered the addendum opinion concluded that the Veteran's bronchial asthma was not pre-existing service.  The examiner also stated that asthma would not necessarily disqualify one from entry into service.  

In balancing the evidence of the Veteran's alleged pre-existing asthma, it does not rise to level of clear and unmistakable evidence, and VA is unable to rebut the presumption of soundness.  See Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  Furthermore, the mixed opinions given from the VA the examiners, does not create an undebatable position as to the pre-existence of the Veteran's bronchial asthma.  As the government failed to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim now turns on whether the Veteran's bronchial asthma and COPD were incurred in service.


Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

The VA examiner in May 2012 diagnosed the Veteran with asthma, starting in 1967.  VA medical records show that the Veteran was assessed with COPD with asthma, and uses a bronchodilator for treatment.  No medical evidence contradicts the Veteran's diagnosis of asthma, thus the Veteran fulfills the current disability element for service connection.  

A Medical Condition - Physical Profile Record from November 1967 is associated with the Veteran's service treatment records (STR).  The record shows that the Veteran was not deemed medically qualified for duty, and was listed as having the defective issue of bronchial asthma and bronchitis.  The Veteran was relieved of all training duties, and discharged from service.  The diagnosis of bronchial asthma was also made by a Medical Board Proceeding in November 1967.  The Veteran stated at his hearing that he was forced to do training exercises in freezing temperatures without appropriate clothing.  The Veteran stated that the next morning he woke up coughing up blood, and eventually sought medical treatment at a hospital.  The Board finds that based on the Veteran's service treatment records, and his lay statements, that he fulfills the in-service element for service connection.

Turning to the issue of nexus, the Board notes the February 2015 opinion which found that the Veteran's bronchial asthma did not pre-exist service, and that the Veteran more than likely did not have his asthma onset during September to November 1967.  This VA opinion is of little probative weight because it is merely conclusory and lacks any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The Board finds more persuasive the evidence of record which shows that the Veteran's bronchial asthma was diagnosed in-service in 1967.  VAMC records from February 2010 also show that the Veteran was diagnosed with asthma when he was 18 in the military.  The May 2012 VA examiner also dated his asthma diagnosis to 1967.  The Veteran's STRs show a diagnosis of bronchial asthma in 1967, and the Veteran relayed that he was diagnosed with the condition in-service.  The Veteran stated he used over the counter medication to combat his disability, and VAMC records show treatment and the use of a bronchodilator for his symptoms.  

In light of the Veteran's credible and competent reports of the onset of his bronchial asthma diagnosis, the Board finds that the evidence supports a finding of the onset of bronchial asthma in-service.  The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting that a lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a competent and credible report of his respiratory symptoms since service, and his initial diagnosis in-service.  Furthermore, the medical evidence of record clearly indicates that the Veteran was diagnosed with bronchial asthma while in-service.  Therefore, the Board concludes that the Veteran's reports, alongside the medical history of his bronchial asthma are sufficient to establish a positive nexus, and outweigh the February 2015 VA opinion.  



ORDER

Entitlement to service connection for a respiratory disability, to include bronchial asthma and chronic obstructive pulmonary disease (COPD) is granted.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


